DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Namikiri (2015/0354433).
	With respect to Claim 1, Namikiri teaches a muffler system provided in an exhaust flow path from an engine of a vehicle ([0043]) and having a muffler (Figures 1-2B, #10), the muffler system comprising: an outer wall (11) covering a muffling space inside the muffler (10); a first separator (14) that comprises a plate-like member arranged to face a first end (12) of the muffling space and partition the muffling space, the first separator (14) comprising a first separator coupling portion (unlabeled, but clearly seen) that is provided at an edge of the first separator (14) and joined to an inner side of the outer wall (11); a second separator (15) that comprises a plate-like member arranged, between the first separator (14) and a second end (13) of the muffling space opposing the first end (12), to face the second end (13) and partition the muffling space, the second separator (15) comprising a second separator coupling portion (unlabeled, but clearly seen) that is provided at an edge of the second separator (15) and joined to the inner side of the outer wall (11); a muffler pipe (17) arranged to pass through an outer wall hole (11c) provided in a part of the outer wall (11) covering an intermediate space (R3) of the muffling space, the intermediate space (R3) being defined between the first separator (14) and the second separator (15), such that the muffler pipe (17) communicates the intermediate space (R3) with an exterior space (space upstream of pipe end #17a) of the muffler (10); and an attachment member (23) that comprises a plate-like member having an attachment member hole (unlabeled, but clearly seen to accommodate pipe #17) and an attachment member coupling (defined portion #23 surrounding hole accommodating pipe #17, clearly seen in Figures) portion surrounding the attachment member hole, the attachment member (23) being arranged along an outer surface of the outer wall (11), and the muffler pipe (17) being arranged to pass through the attachment member hole and secured to the attachment member coupling portion, wherein the outer surface of the outer wall (11) comprises a first area and a second area, the first area being located between the first end (12) and an area facing the first separator coupling portion, and the second area being located between the second end (13) and an area - 19- facing the second separator coupling portion, and wherein the attachment member (23) is welded ([0058]) to at least the first area (note patch extends beyond coupling portion of first separator #14 in into first area) and in an area at least adjacent to the second area of the outer surface of the outer wall (11).  Namikiri fails to explicitly teach wherein the attachment member is welded to the second area of the outer surface of the outer wall.  However, the Examiner considers such a welding location to be obvious as the edge of attachment member #23 is depicted as being on the same plane as the second separator coupling portion, and although not depicted, it is well known that welding along an edge of the attachment member #23 would extend beyond the outer edge of the attachment member #23 so as to weld it to the outer shell #11, and said welding would extend over the plane of second separator coupling portion so as to be within the claimed second area.  Furthermore, it would have been an obvious design choice to provide wherein the attachment member is welded to the second area of the outer surface of the outer wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this case extending the patch element #23 to extend beyond separating plate #15 in the same way that it extends beyond separating plate #14 at its opposing end would be obvious, and there is nothing in the disclosure of Namikiri that would prevent or teach away from changing the size of the patch in this way, rending such a modification routine and obvious.
	With respect to Claim 2, Namikiri teaches wherein the outer wall comprises: a tubular shell (11) extending between the first end (12) and the second end (13); a first end plate (defined by end late #12 defining first end) that comprises a plate-like member covering the first end (12); and a second end plate (defined by end late #13 defining second end) that comprises a plate-like member covering the second end (13).  
	With respect to Claim 3, Namikiri teaches wherein the outer wall (11) extends between the first end (12) and the second end (13), and has a columnar configuration having a substantially oval cross section orthogonal to an extending direction of the outer wall (11) (clearly seen in the same way as Applicant’s).  
	With respect to Claim 4, Namikiri teaches wherein an outer surface of the outer wall (11) comprises a short diameter area (defined by respective upper and lower short diameter areas in Figure 2A, similar to Applicant’s) extending along a short diameter direction of the cross section, and wherein the outer wall hole (11c) is provided to be located at least partially in the short diameter area (clearly seen).  
	With respect to Claim 7, Namikiri teaches wherein it is obvious that the attachment member (23) comprises a substantially quadrangular member (shape seen in Figure 2B is considered to be “substantially quadrangular” in its broadest reasonable interpretation), and wherein it is obvious that at least two of four corner portions of the attachment member are welded to the first area, and the remaining two of the four corner portions are welded to the second area (as is obvious as described in rejection of claim 1 above).  The Examiner considers it to be obvious that welding can and would occur along a perimeter of patch #23 so as to secure it to outer shell #11, and said welding along the perimeter would include the four corners as claimed. 
	With respect to Claim 8, Namikiri teaches wherein the attachment member (23) comprises a substantially rectangular portion extending along a longitudinal direction (clearly seen; note that patch #23 is considered to be “substantially rectangular” in its broadest reasonable interpretation), wherein one end of the substantially rectangular portion along the longitudinal direction comprises at least one welding portion welded to the first area, and the other end of the substantially rectangular portion along the longitudinal direction comprises at least one welding portion welded to the second area.  The Examiner considers it to be obvious that welding can and would occur along a perimeter of patch #23 so as to secure it to outer shell #11, and said welding along the perimeter would include the four corners as claimed.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Namikiri (2015/0354433) in view of Takuaki (JP 2008-115799 A).
	With respect to Claim 5, Namikiri is relied upon for the reasons and disclosures set forth above.  Namikiri further teaches an intermediate space (R3) with the muffler pipe (17) passing through.  Namikiri fails to teach a support member that comprises a plate-like member having a support member hole and a support member coupling portion surrounding the support member hole, and is arranged in the intermediate space with the muffler pipe passing through the support member hole, wherein the support member is joined to the inner side of the outer wall, and wherein the support member coupling portion supports a lateral surface of the -20- muffler pipe.  Takuaki teaches a similar muffler (Figures 1-2, #10) having a support member (4) that comprises a plate-like member having a support member hole (41) and a support member coupling portion (42) surrounding the support member hole (41), and is arranged in the intermediate space (1b, when combined) with the muffler pipe (2) passing through the support member hole (41), wherein the support member (4) is joined to the inner side of the outer wall (11), and wherein the support member coupling portion (42) supports a lateral surface of the-20- muffler pipe (2).  Because the stay element #4 of Takuaki functions to support the inlet pipe ([0005], [0015]) in the same way as Applicant’s, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Namikiri, with the apparatus of Takuaki so as to further support the inlet pipe within the muffler in a stable state.
	With respect to Claim 6, Namikiri and Takuaki teach wherein the outer wall (Namikiri, #11; Takuaki, #11) extends between the first end (Namikiri, #12; Takuaki, #12) and the second end (Namikiri, #13; Takuaki, #13), and has a columnar configuration having a substantially oval cross section orthogonal to an extending direction of the outer wall (Namikiri, #11; Takuaki, #11) (clearly seen in the same way as Applicant’s), wherein an outer surface of the outer wall (Namikiri, #11; Takuaki, #11) comprises a first long diameter area (Takuaki #11c) and a second long diameter area (Takuaki, #11d) each extending along a long diameter direction of the cross section, and wherein the support member (Takuaki, #4) is joined to an inner side of the first long diameter area (Takuaki, #11c) and to an inner side of the second long diameter area (Takuaki, #11d).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Namikiri (2015/0354433) in view of Gorke (8,205,713).
	With respect to Claim 9, Namikiri is relied upon for the reasons and disclosures set forth above.  Namikiri further teaches the outer wall (11), wherein the attachment member coupling portion (defined by portion of patch #23 surrounding hole accommodating pipe #17, clearly seen in Figures) is a wall-like portion surrounding the attachment member hole (unlabeled hole in member #23 accommodating pipe #17) and projecting from an edge of the attachment member hole outward of the muffler (10), wherein the outer wall (11), the attachment member coupling portion (defined by portion #23 surrounding hole accommodating pipe #17, clearly seen in Figures), and the muffler pipe (17) are welded together ([0058]).  Namikiri fails to teach wherein the outer wall comprises an outer wall coupling portion that is a wall-like portion surrounding the outer wall hole and projecting from an edge of the outer wall- 21 - hole outward of the muffler, wherein the attachment member coupling portion is arranged outward of the outer wall coupling portion, and wherein the outer wall coupling portion, the attachment member coupling portion, and the muffler pipe are welded together.  Gorke teaches a similar type of muffler (Figures 1-4, #1) wherein an outer wall (3) comprises an outer wall coupling portion (21) that is a wall- like portion surrounding the outer wall hole (6) and projecting from an edge of the outer wall- 21 – hole (6) outward of the muffler (10), wherein the attachment member coupling portion (of Namikiri, when combined) is arranged outward of the outer wall coupling portion (21), and wherein the outer wall coupling (21) portion, the attachment member coupling portion (of Namikiri, when combined), and the muffler pipe (Namikiri, #17; Gorke, #7/10) are welded together (Namikiri, [0058]; Gorke, #20).  Because the socket member #21 outer wall/jacket #3 of Gorke “reduces or prevents tilting of the pipe section inserted in the socket (Col. 4, Lines 10-16),” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Namikiri, with the apparatus of Gorke so as to reduce or prevent tilting of the pipe section.
	With respect to Claim 10, Namikiri and Gorke teach wherein the muffler pipe (Namikiri, #17; Gorke, #7/10) comprises an inlet pipe and an inner pipe (Gorke, #10) extending from an end of the inlet pipe (Gorke, #7), wherein the muffler pipe (Gorke, #7/10) comprises an overlapping portion (clearly seen in Gorke Figure 1) where the end of the inlet pipe (Gorke, #7) and an end of the inner pipe (Gorke, #10) overlap each other, and wherein the outer wall coupling portion (Gorke, #21), the attachment member coupling portion (Namikiri, defined by portion #23 surrounding hole accommodating pipe #17, clearly seen in Figures), and the overlapping portion (overlapping portion of pipe sections #7/10) of the muffler pipe are welded together (Namikiri, [0058]; Gorke, #8/20), when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to muffler systems are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/
Primary Examiner, Art Unit 2837